Citation Nr: 1138585	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  07-23 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1956 to March 1979.  The appellant is the surviving spouse of the Veteran.   

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which denied the appellant's claim.

Evidence has been associated with the Veteran's claims folder accompanied with a waiver of consideration by the Agency of Original Jurisdiction.  

In October 2009, the Board reopened and remanded the appellant's claim.  The VA Appeals Management Center (AMC) continued the previous denial of the claim in a September 2010 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran died in July 2005; his death certificate lists the cause of death as metastatic pancreatic carcinoma.

2.  The competent and probative evidence of record serves to link the Veteran's fatal pancreatic cancer to his military service.





CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the Veteran's death.

In the interest of clarity, the Board will address the pertinent law and regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the appellant regarding her cause of death claim in February 2010.  This letter appears to be adequate.  In any event, the Board need not discuss in detail the insufficiency of the VCAA notice letter or VA's development of the claim in light of the fact that the Board is granting the claim. Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.
The Board also notes the appellant was provided notice regarding degree of disability and effective date in the February 2010 VCAA letter as required by the recent decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As discussed in detail below, the Board is granting the appellant's claim.  It is not the Board's responsibility to assign an effective date in the first instance.  The Board is confident that if required, the appellant will be afforded appropriate notice under Dingess.

Accordingly, the Board will proceed to a decision on the merits as to the issue on appeal.

Analysis

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including tumors, when manifested to a compensable degree within the initial post-service year. See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
In order to establish service connection for the cause of a veteran's death, the medical evidence must show that disability which was incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  
See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a) (2010).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  
See 38 C.F.R. § 3.312(b) (2010).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2010); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In order for service connection for the cause of a veteran's death to be granted, three elements must be present: (1) evidence of death; (2) evidence of in-service incurrence of disease or injury and/or service-connected disability; and (3) medical nexus evidence linking (1) and (2).  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, element (1) has obviously been met.  With respect to element (2), the appellant contends that during the Veteran's period of military service, he was exposed to hazardous chemicals in performing his in-service duties as a crew chief on B-66 and B-52 aircrafts.  

The Veteran served on active duty from March 1956 to March 1979.  His personnel records reflect that his military occupational specialty (MOS) was an aircraft crew chief.  Although his service treatment records are negative for any history, treatment, or diagnosis of pancreatic cancer, pursuant to the provisions of 38 U.S.C.A. § 1154(a), the Board finds that the circumstances of the Veteran's service, including military training as an aircraft crew chief, would be consistent with exposure to hydraulic fluids as well as various solvents and cleaners during his service.  This is sufficient to satisfy element (2), in-service injury.

With respect to element (3), medical nexus, for reasons expressed immediately below the Board finds that the medical evidence in this case shows that there existed a contributory relationship between the Veteran's in-service exposure to hazardous chemicals and his fatal metastatic pancreatic carcinoma, and that service connection is therefore warranted.  

Pertinently, H.H., M.D. stated in a letter dated in July 2011 that "the chemicals [the Veteran] was exposed to on active duty, such as solvents and benzene more likely than not contributed to his death from pancreas cancer."  His rational was based on a review of the Veteran's claims folder, to include his in-service duties as an aircraft crew chief as well as his medical history.  Dr. H.H. specifically noted that exposure to hazardous chemicals such as what the Veteran was exposed to during military service can interrupt the DNA of a healthy cell.  This interruption allows the damaged cell to grow out of control and form a mass of malignant cells.  As this process continues, Dr. H.H. indicated that the immune system would eventually weaken, and allow the carcinogens to spread throughout the body.  Further, once entry is made, carcinogens could take up to 30 years to mature into pancreatic cancer.  As such, Dr. H.H. concluded that because many workers in the aircraft maintenance field have become disabled from many cancers due to inhalation of hazardous chemicals, the Veteran's fatal pancreatic cancer was related to his military service.  

The Board adds that J.R.W., M.D. reported in a February 2009 letter that it was more likely than not that the Veteran's pancreatic cancer was caused by his in-service exposure to hazardous chemicals.  Dr. J.R.W. reviewed the Veteran's claims folder and further noted the Veteran's in-service exposure to hazardous chemicals and that pancreatic cancer, which can be caused by chemical exposure, can take as many as 30 to 50 years to appear.  J.L.W., M.D. also concluded in a November 2006 letter that it is more likely than not that the Veteran's pancreatic cancer was caused by the exposure to hazardous chemicals while on active duty.  His rationale was based on a review of the Veteran's medical history including his in-service exposure to hazardous chemicals and that these chemicals can cause cancer.

The reports of Drs. H.H., J.L.W., and J.R.W. appear to have been based upon thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The Board notes that a VA physician reviewed the Veteran's claims folder and concluded in an opinion dated in March 2010 that "I am unable to make a statement without resorting to speculating that the [V]eteran's pancreatic carcinoma was caused or aggravated by any disability or injury of service origin to include chemical exposure without knowing the name of the chemicals and the length of time the [V]eteran's was exposed to the chemicals."  However, the Court has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Thus, the opinion rendered by the VA physician is of no probative value.

In May 2011, due to the complexities of the medical issues involved, the Board, pursuant to 38 C.F.R. § 20.901 (2010), requested a VHA opinion from an oncologist to address whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's pancreatic cancer was caused by any incident of his service, to include exposure to hazardous chemicals.  

In response to the VHA opinion request, the VHA reviewer, Dr. Y.P., concluded that "I do not believe that [the Veteran's] pancreatic carcinoma has a 50 percent or greater probability of having been caused by exposure to hazardous chemicals during his service."  However, the VHA reviewer failed to provide an adequate rationale for her conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  Specifically, the VHA reviewer reported that "[i]t is unclear to me exactly how much exposure [the Veteran] had to such chemicals given his service records and my limited knowledge of Airforce working environment exposures, and it is also hard to know what extent of exposure is 'enough' to increase a person's risk for pancreatic carcinoma."  Notably, there is no indication in the VHA opinion whether the VHA reviewer conducted any research pertaining to Air Force working environment exposure to hazardous substances and what extent of exposure can increase the risk of developing pancreatic cancer.  The VHA reviewer also failed to discuss the findings of Drs. J.R.W. and J.L.W. pertaining to occupations such as aircraft workers having a higher probability developing pancreatic cancer.  Moreover, the VHA reviewer noted risk factors other than the Veteran's in-service exposure to chemicals that "could" also predispose him to develop pancreatic cancer.  However, as noted above the Court has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Jones, Beausoleil, and Libertine, all supra.  Accordingly, the Board finds that the May 2011 VHA opinion is of little probative value in evaluating the Veteran's claim.  

In light of the foregoing, the Board concludes that the weight of the competent medical evidence of record indicates the Veteran's fatal metastatic pancreatic carcinoma is related to his in-service exposure to hazardous chemicals.  Element (3), medical nexus, has accordingly been satisfied.

In summary, for reasons and bases expressed above, the Board concludes that service connection for the cause of the Veteran's death is warranted.  The benefit sought on appeal is granted.


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


